Exhibit 10.1
 
July 29, 2010


David W. Robinson
14 Forest Avenue
Cranford, NJ  07016


 
Re:  Separation Agreement Including A General Release

 
Dear David:


This letter sets forth the terms of our agreement regarding the termination of
your employment without cause and separation from Glowpoint, Inc. (“Glowpoint”).


Your final date of active employment with Glowpoint was July 12, 2010 (the
"Separation Date"). As of the Separation Date, except as specifically provided
in this Agreement, your right to any compensation and other consideration as an
employee, including without limitation bonuses of any kind for any period, and
all other benefits and perquisites of employment ceased.    You expressly
acknowledge and agree, except as otherwise provided herein, that 1) the
accelerated vesting provisions set forth in Section 3.3 of your Employment
Agreement (as defined below) have not operated to cause any actual vesting, and
2) all awards of unvested restricted stock and stock options previously awarded
to you that did not yet vest as of the Separation Date have remained unvested
and the applicable award agreements will  expire in accordance with their terms
and the terms of your Employment Agreement.  Upon the Signature Date, you will
be paid for any unused vacation time that you have accrued to date.


Effective as of the date you sign this Agreement (the “Signature Date”), you
will resign from Glowpoint’s Board of Directors (the “Board”), and by executing
this Agreement you officially resign from the Board and agree that no additional
action is required to effect your resignation.  You will act (to the extent
reasonably requested by Glowpoint) to reasonably assist members of Glowpoint’s
management in transitioning your work.  You will be permitted to look for other
employment, be employed by and/or to consult for other entities to the extent
such activities do not violate the covenant not to compete in Section 6 of the
Employment Agreement between you and Glowpoint, dated May 1, 2006, as amended on
April 24, 2007, September 20, 2007, April 30, 2008, March 12, 2009, and March
30, 2010 (as amended, the “Employment Agreement”).


You may elect to continue your health coverage at the prevailing active employee
rate(s) as provided by the Consolidated Omnibus Budget Reconciliation Act of
1986 (“COBRA”).  Additional information concerning your COBRA rights will be
provided separately.


As of and after the Effective Date (as defined below), you will receive the
following:


(i) twelve (12) months of Base Salary (as defined in the Employment Agreement)
paid in accordance with Glowpoint’s current payroll practices, less authorized
and required deductions; provided, that notwithstanding the foregoing, in the
event of a Change of Control or Corporate Transaction (as such terms are defined
in the Employment Agreement), the payment of all amounts remaining unpaid under
this clause (i) will be accelerated and paid upon the consummation of such
Change of Control or Corporate Transaction;

 
-1-

--------------------------------------------------------------------------------

 


(ii) 286,667 shares of restricted Glowpoint common stock pursuant to a
restricted stock award agreement executed concurrently with this Agreement, but
which agreement shall become effective on the Effective Date;


(iii) 120,000 options to purchase Glowpoint common stock pursuant to a stock
option agreement executed concurrently with this Agreement, but which agreement
shall become effective on the Effective Date;


(v) if you timely elect COBRA continuation of your health insurance, Glowpoint
will reimburse you on a monthly basis for the COBRA premiums necessary to
continue this coverage without interruption until the earlier to occur of (a)
the date you are entitled to receive substantially similar health insurance
coverage for you and your family from another source and (b) the first
anniversary of the Separation Date; and


(vi) after the removal by a Glowpoint representative of Glowpoint information,
the laptop computer currently in your Glowpoint office as well as your mobile
telephone.


The compensation and benefits described above shall be referenced in this
Agreement collectively as the "Separation Benefits."  You acknowledge and agree
that Glowpoint does not make any representation or warranty as to whether the
Separation Benefits satisfy the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder.


In exchange for Glowpoint providing you with the Separation Benefits, and for
other good and valuable consideration, you hereby waive all claims against
Glowpoint, and release and discharge Glowpoint, its affiliated, related, parent
or subsidiary corporations, and their present and former directors,
shareholders, legal representatives, financial advisers, investors, officers,
and employees from liability for any claims or damages you may now have or ever
have had against Glowpoint or any of them, whether known or unknown, including,
but not limited to, any alleged violation of the Age Discrimination in
Employment Act, as amended, the Older Worker Benefits Protection Act; Title VII
of the Civil Rights of 1964, as amended; Sections 1981 through 1988 of Title 42
of the United States Code; the Civil Rights Act of 1991; the Equal Pay Act; the
Americans with Disabilities Act; the Rehabilitation Act; the Family and Medical
Leave Act; the Fair Labor Standards Act; the Employee Retirement Income Security
Act of 1974, as amended (excluding claims for accrued, vested benefits under any
employee benefit plan of Glowpoint in accordance with the terms of such plan and
applicable law); the Worker Adjustment and Retraining Notification Act; the
National Labor Relations Act; the Fair Credit Reporting Act; the Occupational
Safety and Health Act; the Uniformed Services Employment and Reemployment Act;
the Employee Polygraph Protection Act; the Immigration Reform Control Act; the
retaliation provisions of the Sarbanes-Oxley Act of 2002; the New Jersey Law
Against Discrimination; the New Jersey Conscientious Employee Protection Act;
the New Jersey Family Leave Act; the New Jersey Wage and Hour Law; the New
Jersey Equal Pay Law; the New Jersey Occupational Safety and Health Law; the New
Jersey Smokers’ Rights Law; the New Jersey Genetic Privacy Act; the New Jersey
Fair Credit Reporting Act; the retaliation provisions of the New Jersey Workers’
Compensation Law (and including any and all amendments to the above) and/or any
other alleged violation of any federal, state or local law, regulation or
ordinance, and/or contract or implied contract or tort law or public policy
claim, having any bearing whatsoever on your employment by and the termination
of your employment with Glowpoint, including, but not limited to, any claims
asserting wrongful termination or discharge, breach of contract, negligent or
intentional infliction of emotional distress, negligent or intentional
misrepresentation, negligent or intentional interference with contract, fraud,
disparagement, defamation, or claims for back pay, vacation pay, sick pay,
severance, wage, commission or bonus payment, attorneys’ fees, costs, expenses
and/or future wage loss.  Nothing in this paragraph shall be deemed to effect
any existing rights you may have to indemnification as an Officer and Director
of Glowpoint.  Likewise, nothing in this paragraph shall be deemed a waiver of
claims that may arise after the Effective Date, or a waiver of claims that may
arise from a breach of this Agreement.


 
-2-

--------------------------------------------------------------------------------

 

In no way limiting the foregoing, you expressly acknowledge and agree that 1) in
terminating your employment with Glowpoint, the Board had the authority to act
and satisfied its fiduciary duties to Glowpoint’s shareholders, 2) no implied
contract exists between you and Glowpoint based upon severance benefits that
were granted to other individuals who acted as Chief Executive Officer to
Glowpoint in the past and 3) but for the execution of this Agreement, the
severance benefits set forth in the Employment Agreement are the sole benefits
(by contract, at law and in equity) to which you are entitled.


You agree not to disclose any confidential or proprietary information or
know-how belonging to Glowpoint or acquired by you during your employment with
Glowpoint as described in Section 5 of the Employment Agreement and the
Confidentiality and Non-Disclosure Undertaking (“Proprietary Agreement”)
contained in the Glowpoint Employee Handbook.  You acknowledge that Section 5 of
the Employment Agreement and the Proprietary Agreement remain in effect after
your employment with Glowpoint ends, and that your strict adherence to these
provisions is of great importance to Glowpoint for many reasons, including your
intimate involvement with confidential and proprietary information as
Glowpoint’s Co-Chief Executive Officer, Executive Vice President, General
Counsel and Corporate Secretary.  You understand and agree that this Agreement
shall be maintained in strict confidence, and that you shall not disclose this
Agreement or any of its terms to any other person unless required by law.  The
only disclosures excepted by this paragraph are: (i) as may be required by court
order or subpoena and after notice as provided for below; and (ii) you may
disclose confidential information regarding this Agreement to your attorneys,
accountants or tax or financial advisors, and spouse, provided that you make
each such person aware of the confidentiality provisions of this paragraph and
each agrees to keep such information confidential.  You further agree not to
solicit or initiate any demand by others not party to this Agreement for
disclosure of any or all of the confidential information described above.  You
agree that, in the event you are served with legal process purporting to require
a disclosure of any such confidential information, that, unless required by law,
you: (i) will make no such disclosure until Glowpoint has had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure; and (ii) promptly upon your receipt of such process or request to
testify or produce documents (and no later than five (5) days before you are
required to testify and/or produce documents, but if the subpoena or order
requires compliance within less than five days, you shall use reasonable efforts
to provide such written notice, or, if impractical, shall provide telephonic
notice, within one (1) business day after receiving notice that an attempt will
be or has been made to compel such disclosure) you will ensure that Glowpoint
receives written notification and copies of all legal papers and documents
served upon you.


For one year from the Separation Date (“the Restricted Period”), you acknowledge
and agree that you will be bound by the provisions of Section 6 of the
Employment Agreement, including the restrictions on competition and
solicitation.  During any period in which you are in violation of any part of
Section 6 of the Employment Agreement, the Restricted Period will not expire and
will be tolled; and the restrictions will automatically be extended by the time
period that you were in violation of any such restriction.


You agree that you will not at any time, during or after your employment with
Glowpoint, directly or indirectly:  (a) make any public comments (including,
without limitation, by way of news interviews or the expression of personal
views, opinions or judgments to the media or any other entity or person outside
Glowpoint) about Glowpoint, and/or anyone you know to be an officer, director,
employee, investor or financial adviser of Glowpoint (collectively, “the
Glowpoint Group”) or any individual or entity with whom you know that the
Glowpoint Group has or may have a business relationship, except that you shall
be permitted to distribute and/or quote in whole or part from the press release
issued by Glowpoint in connection with your departure from Glowpoint; (b)
disparage, criticize, ridicule or make any negative comments about the Glowpoint
Group or any other individual or entity with whom you know that Glowpoint has or
may have a business or personal relationship, including any current, former or
prospective customer, investor, financial adviser, or employee; or (c) encourage
any individual or entity you know to be a Glowpoint customer, prospective
customer, or individual in the Glowpoint Group to turn down, terminate or reduce
a business relationship with Glowpoint; provided, however, that nothing in this
subsection (c) shall be deemed to restrict you from calling on or soliciting
such individuals and/or entities after the expiration of the non-solicitation
provision set forth in Section 6.2 of the Employment Agreement so long as you do
not refer to either Glowpoint or the Glowpoint Group during or in connection
with any such calls or solicitations.
 
-3-

--------------------------------------------------------------------------------

 
 
Glowpoint agrees not to disparage, criticize, ridicule or make any negative
comments about you.


You represent and warrant that, as of the Effective Date, you will have returned
to Glowpoint all Glowpoint property (including without limitation, keys to all
offices and facilities, employee handbooks, business cards, client files,
corporate credit cards, telephone calling card, files, and sales material) in
your possession, except for the laptop computer and mobile telephone described
above, and you will not have retained any reproductions of these items.
 
You represent and warrant that you are not aware of any material non-public
information concerning Glowpoint, its business or its affiliates that you have
not disclosed to the Board prior to the date of this Agreement or that is
required to be disclosed by Glowpoint in its filings under the Securities
Exchange Act of 1934 with the Securities and Exchange Commission (“SEC”) and
that has not been so disclosed.  Additionally, you agree to make yourself
available for and cooperate truthfully and fully in consultations with Glowpoint
and its advisors and the SEC and other governmental agencies at reasonable
times, upon reasonable notice, and without additional compensation (except
reimbursement for reasonable travel and other out-of-pocket expenses) regarding
issues related in any way to the ongoing informal SEC investigation and/or any
related investigation of Glowpoint.
 
You acknowledge that all your agreements and warranties above are material terms
of the Agreement without which Glowpoint would not provide the payments and
other benefits discussed in this Agreement.  In addition to any other remedy
available to Glowpoint, in the event that you file a lawsuit or administrative
charge relating to any claim released in this Agreement or materially violate
one or more of these agreements and warranties, you agree that any remaining
payment obligations from Glowpoint to you are null and void and, to the maximum
extent permitted by law, that you must return to Glowpoint all sums paid and
other consideration granted to you pursuant to this Agreement.  You further
agree that, if it is determined by a court or arbitrator that you have
materially breached any of the agreements and warranties above, Glowpoint shall
also be entitled to recover from you all costs and reasonable attorneys’ fees
incurred as a result of its attempts to redress such breach or to enforce its
rights and protect its legitimate interests.
 
The making of this Agreement is not intended, and shall not be construed, as an
admission that Glowpoint has violated any federal, state or local law, ordinance
or regulation, breached any contract, or committed any wrong whatsoever against
you.  You and Glowpoint agree that this Agreement may be used as evidence only
in a subsequent proceeding in which any of the parties alleges a breach of this
Agreement.
 
This Agreement contains the entire agreement between you and Glowpoint regarding
the termination of your employment without cause and separation, and supersedes
and terminates any and all previous agreements and understandings between you
and Glowpoint, whether written or oral, except that Sections 4 through 6 of the
Employment Agreement and the Proprietary Agreement in the Employee Handbook
shall remain in full force and effect, to the extent such provisions are not
inconsistent with the terms of this Agreement.  This Agreement may not be
changed orally, and no modification, amendment or waiver of any of the
provisions contained in this Agreement, nor any future representation, promise
or condition in connection with the subject matter of this Agreement shall be
binding upon either party unless made in writing and signed by such party.  You
acknowledge that Glowpoint has made no promises, commitments or representations
to you other than those set forth in this Agreement, and that you have not
relied upon any statement or representation made by or behalf of Glowpoint with
respect to the basis or effect of this Agreement or otherwise.
 
In the event that any provision or term of this Agreement is held to be invalid,
prohibited or unenforceable for any reason, such provision or term shall be
deemed severed from this Agreement, without invalidating the remaining
provisions, which shall remain in full force and effect.  If at any time a court
or other body having jurisdiction over this Agreement shall determine that any
of the subject matter or duration is unreasonable in any respect, it shall be
reduced or limited and not terminated, as such court or body determines may be
reasonable or appropriate.
 
-4-

--------------------------------------------------------------------------------

 

This Agreement is binding upon, and shall inure to the benefit of, the parties
and their respective heirs, executors, administrators, successors, and assigns,
including Glowpoint’s successor entity in the event of a sale or other change in
control of Glowpoint.
 
It is understood that you will have twenty-one days to consider the terms of
this Agreement (although you need not use all twenty-one days).  During the
twenty-one day period and before signing below, you should consult with an
attorney regarding the terms of this Agreement, at your own expense.  You agree
that if you execute this Agreement before the end of the twenty-one day period,
such early execution was completely voluntary, and that you had ample time in
which to review this Agreement with your attorney.  You acknowledge that you
have elected to sign this Agreement voluntarily.  Your signature below indicates
that you are entering into this Agreement freely, knowingly and voluntarily,
with a full understanding of its terms.  You also will have seven days to revoke
this Agreement after you sign this Agreement by providing me with written notice
of your desire to revoke this Agreement (delivered by hand or by registered or
certified mail, return receipt requested), provided such writing is received by
me no later than 11:59 p.m. on the seventh day after your execution of this
Agreement.  This Agreement will not become fully effective and enforceable until
the eighth day after you have signed it (the “Effective Date”).  You understand
that your acceptance of the Separation Benefits at any time more than seven days
after you sign this Agreement further confirms that you did not revoke your
assent to this Agreement and, therefore, that it is fully effective and
enforceable.


Finally, by your signature below, you acknowledge each of the following: (a)
that you have read this Agreement or have been afforded every opportunity to do
so; (b) that you are fully aware of the Agreement’s contents and legal effect;
and (c) that you have chosen to enter into this Agreement freely, without
coercion and based upon your own judgment and not in reliance upon any promises
made by Glowpoint or any of its representatives other than those contained in
this letter.
 
This Agreement shall be governed by the laws of the State of New Jersey and the
parties in any action arising from this Agreement, including any claim of
statutory discrimination, shall be submitted to arbitration that will be held in
Newark, New Jersey, before a mutually agreed upon single arbitrator licensed to
practice law and on the employment-arbitration panel of the American Arbitration
Association (“AAA”), International Institute for Conflict Prevention &
Resolution (“CPR”), and/or JAMS.  The arbitrator shall follow the rules and
procedures then in effect for the panel provider (either AAA, CPR, or JAMS) from
which he/she has been selected; and he/she shall have authority to award or
grant legal, equitable, and declaratory relief.  For injunctive relief, it is
agreed that a court of competent jurisdiction in the State of New Jersey, County
of Essex may also entertain an application by either party.  Any award of the
arbitrator shall be final and binding, subject only to any right of appeal or
vacatur that is available under applicable law.  You hereby agree that the
existence of any such arbitration, as well as any decision, award or settlement
and the terms thereof shall be confidential and shall not be disclosed to any
third party except as required by law and except to your immediate family,
attorney, financial advisor and tax advisor, and only then after securing their
consent to keep such information confidential.
 
-5-

--------------------------------------------------------------------------------

 

If this letter reflects your understanding of our agreement, please sign on the
line provided below and return the original via overnight mail to me in a
confidential envelope.
 
 

 
 Sincerely,
 
Glowpoint, Inc.
 
By: ________________________
       Name:
       Title:
       

I have read and understand the Agreement above and agree to be bound by its
terms and conditions.
 


__________________________                                                             
Dated: _______________________
David W. Robinson
